Citation Nr: 1222305	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-32 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for the loss of two teeth.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.

4.  Entitlement to an initial rating in excess of 30 percent for a depressive disorder, to include entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

5.  Entitlement to an initial increased rating for coronary artery disease status post stent placement, rated as 60 percent disabling from March 1, 2007, to May 16, 2007, and as 30 percent disabling from May 17, 2007, forward.

6.  Entitlement to a disability rating in excess of 10 percent for right ankle sprain.

7.  Entitlement to a disability rating in excess of 10 percent for right elbow strain.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to February 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), that granted entitlement to service connection for a depressive disorder and assigned a 30 percent rating.  The RO in Cleveland, Ohio, currently has jurisdiction over the case.

The claim was previously before the Board in May 2011, when it was remanded for the Veteran to be afforded a video-conference hearing before a Veterans Law Judge.  The hearing was scheduled to take place on March 30, 2012; however, the Veteran's attorney indicated in a March 20, 2012, statement that the Veteran no longer wished to have a hearing.  Therefore, his request for a hearing is considered withdrawn.  

The Board acknowledges that entitlement to TDIU was denied by a rating decision dated in August 2010.  Significantly, however, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court determined that there is no freestanding claim for TDIU.  Id. at 453-54.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id.  Therefore, in considering the Veteran's claim for an increased rating for a depressive disorder, the Board finds that the issue of entitlement to TDIU is also currently before the Board.

With respect to the remaining claims, while the record reflects the timely submission of notices of disagreement (NOD) in June 2011, it does not reflect that these issues were addressed in a statement of the case.  Consequently, they will be remanded for the issuance of an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is once again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.

First, it appears that additional VA treatment records may be available.  Specifically, the claims file reveals that VA treatment records dated through December 2011 have been associated with the claims file.  Thereafter, the Veteran's attorney submitted psychiatric group therapy records dated from April 23, 2012, through April 26, 2012, from the Louis Stokes VA medical facility (VAMC).  Therefore, it is possible that VA treatment records dated since December 2011 and since April 2012 are available, but a review of the claims file reveals that they have not been obtained.    

Consequently, since it is likely that there are missing relevant outpatient VA treatment records dated since December 2011and since April 26, 2012, and it has been held that VA is in constructive possession of VA treatment records, the Board finds that it has no alternative but to remand this case so that every effort can be made to obtain any additional VA outpatient treatment records for the Veteran, dated since December 2011 and since April 26, 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Further, the Veteran should be afforded a VA examination to determine the current severity of his service-connected depressive disorder.  He was last afforded a VA examination in January 2008 and contends that his depressive disorder is more severe.  Specifically, he contends that he experiences symptoms such as suicidal ideation, social withdrawal, nightmares, and intrusive thoughts.  Additionally, recent VA treatment records pertaining to psychiatric treatment dated in 2011 show that the Veteran's global assessment of function (GAF) had dropped since he was last examined.  Since the Veteran contends that his disability is worse and his GAF score has in fact dropped, a current evaluation would prove helpful in adjudicating the merits of the claim.  Therefore, a new and contemporaneous VA examination should be administered to determine the manifestations and level of severity associated with the Veteran's depressive disorder.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

There is also an indication in an October 2008 VA treatment note that the Veteran intended to seek treatment at a Vet Center.  Any Vet Center records should be obtained on remand.

Finally, as noted in the Introduction, timely NODs were received in June 2011 with respect to August 2010 and April 2011 rating decisions.  The August 2010 rating decision denied the Veteran's petition to reopen his claims for service connection for a low back disorder, the loss of two teeth, and a right knee disorder; and denied entitlement to a disability rating in excess of 10 percent for right ankle sprain and entitlement to a disability rating in excess of 10 percent for right elbow strain.  In April 2011, the RO granted service connection for coronary artery disease status post stent placement and assigned a 60 percent rating from March 1, 2007, to May 16, 2007, and a 30 percent from May 17, 2007, forward.  Therefore, remand for issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from December 2011 forward.  

2.  Make arrangements to obtain the Veteran's complete treatment records from the Vet Center.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected depressive disorder.  The examiner must conduct a detailed mental status examination. 

The examiner must also discuss the effect, if any, of the Veteran's depressive disorder on his social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's depressive disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and explain the significance of the score. 

The examiner also should state whether the Veteran's service-connected disabilities (i.e., depressive disorder, coronary artery disease status post stent placement, right elbow strain, right ankle sprain, tinnitus, and bilateral hearing loss) render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

All findings, conclusions, and opinions must be supported by a clear rationale. 

4.  Issue a statement of the case on the issues of whether new and material evidence has been received to reopen a claim for service connection for a low back disorder; whether new and material evidence has been received to reopen a claim for service connection for the loss of two teeth; whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder; entitlement to an initial increased rating for coronary artery disease status post stent placement, rated as 60 percent disabling from March 1, 2007, to May 16, 2007, and as 30 percent disabling from May 17, 2007, forward; entitlement to a disability rating in excess of 10 percent for right ankle sprain; and entitlement to a disability rating in excess of 10 percent for right elbow sprain.  The Veteran should be advised of the need to file a substantive appeal following the issuance of the statement of the case if he wishes to complete an appeal as to these issues. 

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action. 

6.  Finally, readjudicate the claim on appeal (i.e., entitlement to an initial rating in excess of 30 percent for a depressive disorder to include entitlement to a TDIU).  If the benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the Veteran and his attorney provided an opportunity to respond.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


